F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                       October 25, 2005
                               TENTH CIRCUIT
                                                                         Clerk of Court

 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

 v.                                                     No. 05-2083
                                             (D.C. Nos. CIV-04-67-JP.LCS and
 JAVIER A. SALAZAR,                                  CR-00-1395 JP)
                                                      (D. New Mex.)
             Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is an appeal under 28 U.S.C. § 2255. Appellant was charged with one

count of possession with intent to distribute less than five hundred grams of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)[C] and one count of

possession of more than five hundred grams of cocaine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)[B]. The two counts stemmed from two separate interactions

between Appellant and a confidential informant. Appellant admitted to all of the

elements of each charge but advanced an entrapment defense. After the first day

of trial, the jury reached an impasse in its deliberations. The following morning,

the district court, without objection by either party, gave the jury an Allen

instruction, and the jury returned to deliberating. See Allen v. United States, 164

U.S. 492, 501 (1896). Shortly after receiving the Allen charge, the jury asked for

a more precise definition of “inducement,” and the district court asked both

parties to quickly find some examples of inducement in the case law. Before the

research could be completed, however, the jury returned a verdict acquitting

Appellant on the first count but convicting him on the second. Appellant was

sentenced to forty-one months’ imprisonment to be followed by three years of

supervised release.

      Following his conviction, Appellant appealed to this court arguing both that

the Allen charge was coercive and that the failure to answer the jury’s inquiry

regarding inducement constituted plain and reversible error. United States v.

Salazar, 57 F. App’x 800, 802 (10th Cir. 2003). Because neither of these claims

were raised before the district court, we reviewed the record for plain error. Id.


                                          -2-
In an unpublished opinion, we affirmed the district court’s judgment. Id. at 803.

         On January 23, 2004, Appellant timely filed a motion to vacate, set aside or

correct his federal sentence pursuant to 28 U.S.C. § 2255. In his motion,

Appellant alleged that he was denied effective assistance of counsel and that the

government’s fee arrangements with the confidential informant constituted

prosecutorial misconduct that violated Appellant’s due process rights. After

reviewing the record, the magistrate judge recommended that Appellant’s motion

be denied. The district court adopted the magistrate judge’s report and

recommendation and denied Appellant’s motion. Finding no merit in Appellant’s

argument, the district court also denied Appellant’s request for certificate of

appealability. Appellant now seeks from this court a certificate of appealability.

The issues he raises on appeal are identical to those brought before the district

court.

         To grant a certificate of appealability, Appellant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (1994).

To meet this burden, Appellant must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).


                                           -3-
      We have carefully reviewed Appellant’s brief, the district court’s

disposition, the magistrate judge’s recommendation, and the record on appeal.

Nothing in the facts, the record on appeal, or Appellant’s filing raises an issue

which meets our standard for the grant of a certificate of appealability. For

substantially the same reasons set forth by the magistrate judge and adopted by

the district court in its Order of March 9, 2005, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Id.

      We DENY Appellant’s request for a certificate of appealability and

DISMISS the appeal.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -4-